Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The drawing amendments overcome the drawing objections of the previous examiner’s office action. The present examiner also thanks the applicant for correcting the location of element SPI.
The amendment to claim 17 overcomes the 112(b) rejection of the previous office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-04-21 has been entered.
Response to Arguments
Applicant's arguments filed 2022-04-21 have been fully considered but they are not persuasive for the same reasons the previous examiner discussed in the 2022-05-27 advisory action. However, to advance prosecution, the present examiner has chosen two different primary references. Compared to the primary reference of the previous office action, these references have clear deviation of the flow parallel to the wall or ceiling and have less abrupt curvature change.
Claim Objections
Claims 1, 8, 17, 22, and 29—32 are objected to because of the following informalities (additions are underlined, deletions are struck-out):
Claim 1 had a comma removed in the latest amendment that should not have been removed. Lines 8—9 of claim 1 recite “[…] said baffle element (10) said baffle element has a contour […]”, which should be “[…] said baffle element (10), said baffle element has a contour […]” (see the underlined comma after the parentheses; emphasis added to the comma for clarity).
Claim 2 recites “slits” in line 3 and “slit” in line 5 of the claim. For consistency with “slits or grooves” of line 7 of claim 1, the examiner recommends changing these to “slits or grooves” in line 3 and “slit or groove” in line 5.
Claim 8 recites “wherein the peripheral edge of said baffle element has sinusoidally-shaped contour”, which should be “wherein the peripheral edge of said baffle element has a sinusoidally-shaped contour”.
Claim 17 recites “a radial position” in line 5 of the claim. This should be “the radial position” to have proper antecedent basis from “a radial position” introduced in line 2 of claim 17.
Claims 17, 30, and 31 recite a “radially internal curved region”, which should be “radially internal curvature region” (emphasis added to highlight difference) to have proper antecedent basis.
Claims 17, 30, and 31 recite a “radially external curved region”, which should be “radially external oppositely curved curvature region” (emphasis added to highlight difference) to have proper antecedent basis.
The amendment to claim 22 neglected to strike-out some text. All text in the claim after the comma should be removed. Claim 22 should read: “The air diffuser device according to claim 19, wherein the axial spacing (distance) between said second baffle element and said first baffle element is adjustable, at least one of said first and second baffle elements.”
Claim 29 recites “the maximum depth of said indentations being between 1/50 and 1/30, of the radius of the baffle element”, which should be “the maximum depth of said indentations being between 1/50 and 1/30 of the radius of the baffle element” (last comma struck-out; emphasis added for clarity).
Claims 30 and 31 recite “wherein the point of inflexion is located at a radial position along the baffle element contour”, which is redundant and introduces an antecedent basis issue for “a radial position”. The examiner is interpreting claim 30 as:
The air diffuser device according to claim 17, 
The examiner is interpreting claim 31 as:
The air diffuser device according to claim 30, wherein 
Claim 31 recites “the radial extension of the radially external curved region of said baffle element is between 1/8 and 1/4, of the radius of the radially internal curved region of said baffle element” which should be “the radial extension of the radially external curved region of said baffle element is between 1/8 and 1/4 of the radius of the radially internal curved region of said baffle element” (last comma struck-out; emphasis added for clarity).
Claim 32 recites “said baffle element” in line 12 of the claim, which should be “said first baffle element”.
Claim 32 recites “said baffle element” in the last line of the claim, which should be “said first baffle element”.
Appropriate correction is required.
The list above is only exemplary and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to correct of any informality not listed above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5, 7—9, 10—13, 15, 17, 19, and 28—31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “slits or grooves” in line 2 of claim 2. It is unclear if these slits or grooves are the same as the “slits or grooves” of line 7 of claim 1. The examiner is interpreting the claim such that the “slits or grooves” of line 2 of claim 2 refers to the same “slits or grooves” as line 7 of claim 1.
For clarity, the examiner is interpreting claim 2 as follows to resolve the mentioned antecedent basis issues (and claim objection):
The air diffuser device according to claim 1, wherein the slits or grooves the slits or grooves each have a bridge portion in the peripheral region for bridging the gap at the peripheral end of each slit or groove.
Claim 5 recites “wherein said indentations are preferably spaced at regular or irregular intervals along the periphery of said baffle element”. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites “wherein said mounting element and said baffle element are preferably connected adjustably with respect to each other”. The phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites “a contour” in line 2 of the claim. It is unclear if the contour of claim 15 is the same as “a contour” introduced in line 9 of claim 1. Additionally, claim 15 recites “a radial direction” in line 2 of the claim. It is unclear if the radial direction of claim 15 is the same as “a radial direction” introduced in line 9 of claim 1. The examiner is assuming that the contour and radial direction are the same in claims 1 and 15. The examiner is interpreting claim 15 as:
The air diffuser device according to claim 5, wherein the contour of said baffle elementis substantially S-shaped.” The contour was already described as being along a radial direction, so the examiner views the description of the contour in claim 15 as unnecessary.
Claim 17 recites “wherein the radially external curved region of said baffle element is less than a radial extension of the radially internal curved region of said baffle element”. It is unclear how a region can be less than a radial extension. The examiner is interpreting this limitation as “wherein the length in the radial direction of the radially external curved region of said baffle element is less than the length in the radial direction of a radial extension of the radially internal curved region of said baffle element”.
Claim 17: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “the point of inflexion is located at a radial position along the baffle element contour, wherein the radially external curved region of said baffle element is less than a radial extension of the radially internal curved region of said baffle element”, and the claim also recites “the point of inflexion is preferably located at a radial position along the baffle element contour such that the radial extension of the radially external curved region of said baffle element is between 1/10 and 1/3 of the radial extension of the radially internal curved region of said baffle element” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 28 recites “slits” in line 2 of the claim. It is unclear if these slits are the same as the “slits or grooves” of line 7 of claim 1 and line 2 of claim 2. No definition of “slits” or “grooves” was provided in the specification, so it is unclear if slits and grooves differ between the alternative embodiments in claim 2. The examiner is interpreting claim 28 as if “slits” in line 2 of the claim instead said “slits or grooves” and that slits and grooves are considered equivalent. For clarity, the examiner is interpreting claim 28 as follows:
 The air diffuser device according to claim 2, wherein  the slits or grooves  only at the peripheral edge of said baffle element.
Claim 29 recites “a contour line” in line 2 of the claim. It is unclear if the contour of claim 15 is the same as “a contour line” introduced in line 2 of claim 9. The examiner is assuming that the contour lines are the same in claims 9 and 29. The examiner is interpreting claim 29 as:
The air diffuser device according to claim 9, wherein is between 1/50 and 1/30
This resolves the antecedent basis issue by not referring directly to the contour line. The contour was line already described, so the examiner views the description of the contour line in claim 29 as unnecessary.
Claim(s) 7—9, 10—12, 19, 22, and 29—31 is/are rejected based on dependency on one or more rejected claims.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30—31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites “wherein the point of inflexion is located at a radial position along the baffle element contour”, which is redundant with “wherein the point of inflexion is located at a radial position along the baffle element contour” in claim 17. Further, claim 30 recites “wherein the radial extension of the radially external curved region of said baffle element is less than the radial extension of the radially internal curved region of said baffle element”, which is redundant with “wherein the radially external curved region of said baffle element is less than a radial extension of the radially internal curved region of said baffle element” in claim 17 as understood by the examiner.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim(s) 31 is/are rejected based on dependency on one or more rejected claims.

    PNG
    media_image1.png
    694
    1360
    media_image1.png
    Greyscale

Figure 3 of Valentine, annotated
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 8, 10—13, 15, 19, 22, 28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine (GB1432146A, published on 1976-04-14) in view of Sweeney (US3205809A, published on 1965-09-14).
Regarding claim 1, Valentine discloses:
An air diffuser device (Valentine, fig. 3) for ventilating rooms and to be installed in a ventilation duct opening in a wall or ceiling of a room (Valentine, p. 1, lines 36—37: “suitable for ceiling mounting”; p. 1, lines 53—54: “connected to an air distribution system”),
said air diffuser device comprising a baffle element (Valentine, fig. 3: defector plate 6) having a radius and having a central region (Annotated Valentine fig. 3 in this office action: 6a) and a peripheral region (Annotated Valentine fig. 3 in this office action: 6b) with a peripheral edge (Annotated Valentine fig. 3 in this office action: 6c) configured for deviating at least a part of a ventilation air flow entering said room through said ventilation duct opening in a flow direction with an air flow component parallel to said wall or ceiling (Annotated Valentine fig. 3 in this office action: see direction of approximate streamline to see how 6c deviates the ventilation air flow),
said baffle element has a contour along a radial direction from the central region to the peripheral region of said baffle element and has a point of inflexion (Annotated Valentine fig. 3 in this office action: SPI) defining a change in curvature from a radially internal curvature region (Annotated Valentine fig. 3 in this office action: Sa) to a radially external oppositely curved curvature region (Annotated Valentine fig. 3 in this office action: Sb) of said baffle element.
Valentine fails to explicitly teach:
characterized in that said baffle element comprises a plurality of slits or grooves each extending from the central region of said baffle element to the peripheral region of said baffle element.
Sweeney (in the field of ventilation) teaches:
characterized in that said baffle element comprises a plurality of slits or grooves (Sweeny, figs. 1—2: grooves or channels 30; col. 2, lines 33—36) each extending from the central region of said baffle element to the peripheral region of said baffle element (Sweeny, figs. 1—2: see extension of grooves or channels 30).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding a plurality of slits or grooves as seen in Sweeny to the deflector plate 6 of Valentine. This can be easily done with a stamping process, particularly given that the deflector plate 6 of Valentine is likely already manufactured using a stamping process.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Better distribute air via series of jets to produce a “radial jet effect” (Sweeny, col. 2, line 42).
Regarding claim 2, the combined teachings teach:
The air diffuser device according to claim 1, wherein said baffle element comprises peripherally open slits or grooves which are open at the peripheral edge of said baffle element (Sweeny, figs. 1—2: the grooves or channels 30 are open at their ends).
Regarding claim 5, the combined teachings teach:
The air diffuser device according to claim 1, wherein the peripheral edge of said baffle element has a plurality of radially extending indentations (Sweeny, fig. 2: upward projections 31 when viewed into the plane of the annular plate F as can be seen in fig. 2; the indentations are slight and can also be seen in fig. 1) spaced from each other along the periphery of said baffle element, wherein said indentations are preferably spaced at regular or irregular intervals along the periphery of said baffle element (Sweeny, fig. 2: see the regular spacing).
Regarding claim 8, the combined teachings teach:
The air diffuser device according to claim 5, wherein the peripheral edge of said baffle element has sinusoidally-shaped contour (Sweeny, fig. 1: the gradual increase and decrease characteristic of a sinusoidally-shaped contour can be seen in fig. 1).
Regarding claim 10, the combined teachings teach:
The air diffuser device according to claim 5, said air diffuser device further comprising a mounting element (Valentine, fig. 3: screw device 7) for mounting said baffle element (Valentine, fig. 3: defector plate 6, modified) to a ventilation duct (Valentine, fig. 3: outlet spigot 5).
Regarding claim 11, the combined teachings teach:
The air diffuser device according to claim 10, wherein said mounting element and said baffle element are connected to each other in the central region (Valentine, fig. 3: See that the screw device 7 connects to the tube 8, part of the outlet spigot 5, in the center).
Regarding claim 12, the combined teachings teach:
The air diffuser device according to claim 11, wherein said mounting element and said baffle element are formed integrally (Valentine, fig. 3: The screw device 7 and deflector plate 6 are shown as connected into one piece; p. 1, line 65 indicates that the deflector plate 6 is mounted to the screw device 7).
Regarding claim 13, the combined teachings teach:
The air diffuser device according to claim 11, wherein said mounting element has first formations (Valentine, fig. 3: screw device 7 side of where the deflector plate 6 contacts the screw device 7) and said baffle element has second formations (Valentine, fig. 3: deflector plate 6 side of where the deflector plate 6 contacts the screw device 7), said first and second formations being complementary to each other for connecting said baffle element to said mounting element (Valentine, fig. 3: The screw device 7 and deflector plate 6 are shown as connected into one piece so the first and second formations are complementary.).
Regarding claim 15, the combined teachings teach:
The air diffuser device according to claim 5, wherein said baffle element has a contour along a radial direction from the central region to the peripheral region of said baffle element being substantially S-shaped (Valentine, fig. 3: See that the contour of the deflector plate 6 is S shaped).
Regarding claim 19, the combined teachings teach:
The air diffuser device according to claim 5, wherein said baffle element is a first baffle element (Valentine, fig. 3: deflector plate 6) and said air diffuser device further comprises a second baffle element (Valentine, fig. 3: out-turned flange 12) located at a position upstream of said first baffle element (The flow is from top to bottom in Valentine, fig. 3, so 12 is upstream of 6).
Regarding claim 22, the combined teachings teach:
The air diffuser device according to claim 19, wherein the axial spacing (distance) between said second baffle element and said first baffle element is adjustable (Valentine, p. 1, lines 63—100 describe how the screw device 7 can be used to adjust the distance).
Regarding claim 28, the combined teachings teach;
The air diffuser device according to claim 2, wherein said baffle element comprises only peripherally open slits which are open at the peripheral edge of said baffle element (Sweeny, figs. 1—2 show no other varieties of slits.).
Regarding claim 32, Valentine discloses:
An air diffuser device (Valentine, fig. 3) for ventilating rooms and to be installed in a ventilation duct opening in a wall or ceiling of a room (Valentine, p. 1, lines 36—37: “suitable for ceiling mounting”; p. 1, lines 53—54: “connected to an air distribution system”), said air diffuser device comprising:
a first baffle element (Valentine, fig. 3: defector plate 6) having a radius and having a central region (Annotated Valentine fig. 3 in this office action: 6a) and a peripheral region (Annotated Valentine fig. 3 in this office action: 6b) with a peripheral edge (Annotated Valentine fig. 3 in this office action: 6c) configured for deviating at least a part of a ventilation air flow entering said room through said ventilation duct opening in a flow direction with an air flow component parallel to said wall or ceiling (Annotated Valentine fig. 3 in this office action: see direction of approximate streamline to see how 6c deviates the ventilation air flow),
a second baffle element (Valentine, fig. 3: out-turned flange 12) located at a position upstream of said first baffle element (The flow is from top to bottom in Valentine, fig. 3, so 12 is upstream of 6), wherein the second baffle element is arranged above the first baffle element to define a gap (Valentine, fig. 3: see gap between 12 and 6);
wherein said first baffle element has a contour along a radial direction from the central region to the peripheral region of said baffle element and has a point of inflexion (Annotated Valentine fig. 3 in this office action: SPI) defining a change in curvature from a radially internal curvature region (Annotated Valentine fig. 3 in this office action: Sa) to a radially external oppositely curved curvature region (Annotated Valentine fig. 3 in this office action: Sb) of said first baffle element.
Valentine fails to explicitly teach:
wherein said first baffle element comprises a plurality of slits or grooves each extending from the central region of said first baffle element to the peripheral region of said first baffle element.
Sweeney (in the field of ventilation) teaches:
wherein said first baffle element comprises a plurality of slits or grooves (Sweeny, figs. 1—2: grooves or channels 30; col. 2, lines 33—36) each extending from the central region of said first baffle element to the peripheral region of said first baffle element (Sweeny, figs. 1—2: see extension of grooves or channels 30).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding a plurality of slits or grooves as seen in Sweeny to the deflector plate 6 of Valentine. This can be easily done with a stamping process, particularly given that the deflector plate 6 of Valentine is likely already manufactured using a stamping process.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Better distribute air via series of jets to produce a “radial jet effect” (Sweeny, col. 2, line 42).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valentine (GB1432146A, published on 1976-04-14) in view of Sweeney (US3205809A, published on 1965-09-14) as applied to claim 5 and further in view of Lundberg (US2387080A, published on 1945-10-16).
Regarding claim 7, Valentine in view of Sweeney teach:
The air diffuser device according to claim 5.
Lundberg (in the field of air cleaning) teaches:
wherein the peripheral edge of said baffle element has a sawtooth shaped contour (Lundberg, fig. 3).
The combined teachings can be modified to meet this/these limitation(s) as follows:
When forming the baffle element, remove material at the ends to form the sawtooth contour as seen when facing toward the baffle element in the view of fig. 3.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve mixing by increasing turbulence levels.

    PNG
    media_image2.png
    1100
    2400
    media_image2.png
    Greyscale

Figure 3 of Carnes, annotated
Claim(s) 1, 17, and 30—31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnes (US2772624A, published on 1956-12-04) in view of Sweeney (US3205809A, published on 1965-09-14).
Regarding claim 1, Carnes discloses:
An air diffuser device (Carnes, fig. 1) for ventilating rooms and to be installed in a ventilation duct opening in a wall or ceiling of a room (Carnes, col. 1, lines 63—64: “may be positioned in a ceiling or wall with ease”),
said air diffuser device comprising a baffle element (Carnes, fig. 3: shell 24) having a radius and having a central region (Carnes, fig. 3: left side of shell 24) and a peripheral region (Carnes, fig. 3: right side of shell 24) with a peripheral edge (Carnes, fig. 3: right end of shell 24) configured for deviating at least a part of a ventilation air flow entering said room through said ventilation duct opening in a flow direction with an air flow component parallel to said wall or ceiling (The configuration of shells 24 and 25 will cause a flow primarily in the horizontal direction. The right end of shell 24 is essential to this as if it were placed farther to the right then the flow would be more downward. The right end needs to be placed within a range to have primarily horizontal flow.),
said baffle element has a contour along a radial direction from the central region to the peripheral region of said baffle element and has a point of inflexion (Annotated Carnes fig. 3 in this office action: center of Sc) defining a change in curvature from a radially internal curvature region (Annotated Carnes fig. 3 in this office action: Sa) to a radially external oppositely curved curvature region (Annotated Carnes fig. 3 in this office action: Sb) of said baffle element.
Carnes fails to explicitly teach:
characterized in that said baffle element comprises a plurality of slits or grooves each extending from the central region of said baffle element to the peripheral region of said baffle element.
Sweeney (in the field of ventilation) teaches:
characterized in that said baffle element comprises a plurality of slits or grooves (Sweeny, figs. 1—2: grooves or channels 30; col. 2, lines 33—36) each extending from the central region of said baffle element to the peripheral region of said baffle element (Sweeny, figs. 1—2: see extension of grooves or channels 30).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding a plurality of slits or grooves as seen in Sweeny to shells 24 and 25 of Carnes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Better distribute air via series of jets to produce a “radial jet effect” (Sweeny, col. 2, line 42).
Regarding claim 17, the combined teachings teach:
The air diffuser device according to claim 1, wherein the point of inflexion is located at a radial position along the baffle element contour, wherein the radially external curved region of said baffle element is less than a radial extension of the radially internal curved region of said baffle element (The length of Sb is clearly much smaller than the length of Sa).
As for the limitation:
wherein the point of inflexion is preferably located at a radial position along the baffle element contour such that the radial extension of the radially external curved region of said baffle element is between 1/10 and 1/3 of the radial extension of the radially internal curved region of said baffle element.
The applicant has not disclosed that the above limitation does anything more than produce the predictable result of directing air at a slight downward angle. See para. 0025 of the PGPUB for the discussion of the range 1/10 to 1/3. Para. 0024 does describe the criticality of “the radially external curved region of said baffle element is less than the radial extension of the radially internal curved region”, however, that limitation is satisfied by the rejection of claim 1. Since it has been held that changes in size have no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.IV.A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings to meet the claimed limitations in order to provide the predictable results described.
Regarding claim 30, the combined teachings teach:
The air diffuser device according to claim 17, wherein the point of inflexion is located at a radial position along the baffle element contour, wherein the radial extension of the radially external curved region of said baffle element is less than the radial extension of the radially internal curved region of said baffle element (The length of Sb is clearly much smaller than the length of Sa).
Regarding claim 31, the combined teachings teach:
The air diffuser device according to claim 30.
As for the limitation:
wherein the point of inflexion is preferably located at a radial position along the baffle element contour such that the radial extension of the radially external curved region of said baffle element is between 1/8 and 1/4 of the radial extension of the radially internal curved region of said baffle element.
The applicant has not disclosed that the above limitation does anything more than produce the predictable result of directing air at a slight downward angle. See para. 0025 of the PGPUB for the discussion of the range 1/8 to 1/4. Para. 0024 does describe the criticality of “the radially external curved region of said baffle element is less than the radial extension of the radially internal curved region”, however, that limitation is satisfied by the rejection of claim 1. Since it has been held that changes in size have no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04.IV.A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the combined teachings to meet the claimed limitations in order to provide the predictable results described.
Allowable Subject Matter
Claims 9 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the 112 rejection were resolved.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9 and 29, the subject matter not found was “the maximum depth of said indentations being between 1/60 and 1/10 of said baffle element radius”, in combination with other elements of the claim. The closest art of record is Valentine in view of Sweeney. A modification of the device of Valentine in view of Sweeny would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762